 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SHANNON O. MURPHY, SR., d/b/a                    No. 2:21–cv–0398–JAM–CKD PS
      SHEETMETAL & ASSOCIATES,
12                                                     ORDER
                        Plaintiff,
13                                                     (ECF Nos. 1, 3)
             v.
14
      OCCUPATIONAL SAFETY AND
15    HEALTH ADMINISTRATION,
16                      Defendant.
17

18          On April 5, 2021, the magistrate judge filed findings and recommendations (ECF No. 3),

19   which were served on plaintiff and which contained notice that any objections to the findings and

20   recommendations were to be filed within fourteen (14) days. No objections were filed.

21   Accordingly, the court presumes that any findings of fact are correct. See Orand v. United States,

22   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de

23   novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

24          The court has reviewed the applicable legal standards and, good cause appearing,

25   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

26   IT IS HEREBY ORDERED that:

27      1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;

28      2. The action is DISMISSED without prejudice and without leave to amend; and
                                                      1
 1     3. The Clerk of Court is directed to CLOSE this case.
 2

 3
     DATED: May 20, 2021                       /s/ John A. Mendez
 4
                                               THE HONORABLE JOHN A. MENDEZ
 5                                             UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
